DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seike et al. (US 6,243,576), hereinafter referred to as Seike in view of Pla et al. (US 5,463,893), hereinafter referred to as Pla. 

Referring to claim 1, Seike teaches, as claimed, a signal processing system, comprising: at least one signal processing path and a control module (see fig. 1A), the at least one signal processing path comprising at least two filter units and at least one signal input being connectable to at least one external electronic component (see fig. 2, items 51, 52, 53… and col. 9, lines 1-8), the at least two filter units comprise at least one hardware filter unit, the control module being connected to the signal input and to the at least two filter units (i.e.-control section 3 being connected to filter units 51-53 via signal inputs, see fig. 2), wherein the control module includes circuitry configured to: determine a frequency response deviation being associated with the at least one external electronic component (col. 11, lines 48-50). 
However, Seike does not teach reconfiguring the at least hardware filter unit such that the frequency response deviation is compensated at least partially. 
On the other hand, Pla discloses method and system for reconfiguring a hardware filter unit such that the frequency response deviation is compensated (col. 1, lines 45-47; col. 2, lines 11-14; and col. 4, lines 2-10). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Seike to reconfigure the at least hardware filter unit such that the frequency response deviation is compensated at least partially, as taught by Pla. The motivation for doing so would have been to adaptively determine filtering coefficients and compensate the output of the filtering unit to match the frequency response of the external component. 
As to claim 2, the modified Seike teaches the signal processing system of Claim 1, wherein the control module circuitry is configured to at least one of determine and receive a target aggregate frequency response, the target aggregate frequency response being associated with both the at least one external electronic component and the at least one signal processing path (see fig. 1C).

As to claim 3, the modified Seike in view of Pla teaches the signal processing system of Claim 2, wherein the control module circuitry is configured to reconfigure the at least one hardware filter unit based on the target aggregate frequency response (col. 11, lines 48-55).

As to claim 4, the modified Seike teaches the signal processing system of Claim 2, wherein the signal processing system comprises a user interface, wherein the target aggregate frequency response is adaptable by the user interface (col. 6, lines 41-45).

As to claim 5, the modified Seike teaches the signal processing system of Claim 2, wherein the control module circuitry is configured to at least one of determine or receive at least one target computation parameter, the target computation parameter being associated with requirements regarding the target aggregate frequency response (col. 6, line 64 – col. 7, line 3).

As to claim 6, the modified Seike teaches the signal processing system of Claim 5, wherein the signal processing system comprises a user interface, wherein the at least one target computation parameter is adaptable by the user interface (col. 7, lines 47-49 & lines 56-67; and col. 10, lines 30-35).

As to claim 7, the modified Seike in view of Pla teaches the signal processing system of Claim 5, wherein the target computation parameter is associated with at least one of a target computation accuracy, a target computation time, a target energy consumption, a trigger impact, a ripple in amplitude, a ripple in phase, or a filter optimization criterion (see Seike, col. 7, lines 23-26 and Pla, col. 2, lines 4-9).

As to claim 8, the modified Seike teaches the signal processing system of Claim 1, wherein the control module circuitry is configured to at least one of determine or receive filter property information being associated with the at least one hardware filter unit (col. 12, lines 1-6).

As to claim 9, the modified Seike in view of Pla teaches the signal processing system of Claim 8, wherein the control module circuitry is configured to reconfigure the at least one hardware filter unit based on the filter property information (see Pla, col. 2, lines6-9).

As to claim 10, the modified Seike in view of Pla teaches the signal processing system of Claim 8, wherein the filter property information comprises information on at least one of a number of filter taps, filter coefficients being real or complex, a sampling rate, a center frequency, a dynamic range, bits available for each hardware filter unit, an order of the at least two filter units in the at least one signal processing path, side parameters, or zero stuffing (see Pla, col. 2, lines6-9).

As to claim 11, the modified Seike teaches the signal processing system of claim 1, wherein the at least two filter units comprise at least two hardware filter units (col. 9, line 23).

As to claim 12, the modified Seike teaches the signal processing system of claim 11, wherein the control module circuitry is configured to reconfigure the at least two hardware filter units in a consecutive manner (see Seike, col. 7 and Pla, col. 3, 9-15).

As to claim 13, the modified Seike in view of Pla teaches the signal processing system of claim 1, wherein the at least one signal processing path comprises at least one software filter unit (see Seike, col. 8, lines 35-42), the at least one software filter unit being connected to the control module, and the control module circuitry being configured to reconfigure the at least one software filter unit in addition to the reconfiguration of the at least one hardware filter unit such that the frequency response deviation is compensated (see Pla, col. 2, lines 23-24).

As to claim 14, the modified Seike in view of Pla innately teaches the signal processing system of claim 13, wherein the control module circuitry is configured to reconfigure the at least one hardware filter unit and the at least one software filter unit in a consecutive manner, wherein the at least one software filter is reconfigured after the at least one hardware filter unit (see Seike, col. 7 and Pla, col. 3, 9-15).

As to claim 15, the modified Seike in view of Pla teaches the signal processing system of claim 1, wherein the control module circuitry is configured to reconfigure the at least two filter units by a global optimization of filter coefficients of the at least two filter units (see Pla, col. 6, lines 28-42).

As to claim 16, the modified Seike in view of Pla teaches the signal processing system of claim 1, further comprising at least one further signal processing path comprising a signal input and at least two filter units, the at least two filter units comprising at least one hardware filter unit, the at least one signal input of the at least one further signal processing path being connectable to at least one external electronic component, the control module being connected to the signal input and to the at least two filter units of the at least one further signal processing path, the control module circuitry being configured to determine a frequency response deviation being associated with the at least one external electronic component, and the control module circuitry further being configured to reconfigure the at least one hardware filter unit of the at least one further signal processing path such that the frequency response deviation is compensated at least partially (see Seike, col. 12, lines 17-20) and (see Pla, col. 1, lines 45-47; col. 2, lines 11-14; and col. 4, lines 2-10).

As to claim 17, the modified Seike teaches the signal processing system of Claim 16, further comprising an analysis module being connected to the at least one signal processing path and to the at least one further signal processing path, the analysis module including circuitry configured to perform multi-channel measurements (col. 10, lines 4-12).

As to claim 18, the modified Seike in view of Pla teaches the signal processing system of Claim 17, wherein the control module circuitry is configured to reconfigure the filter units of the at least one signal processing path and the filter units of the at least one further signal processing path by a global optimization of filter coefficients of the filter units (see Pla, col. 6, lines 28-42).

As to claim 19, the modified Seike teaches the signal processing system of Claim 1, wherein the at least one external electronic component comprises at least one of a device under test, an external front end, an external amplifier, a cabling, a probe, or user equipment (col. 7, lines 50-55).

As to claim 20, the modified Seike teaches the signal processing system of Claim 1, wherein the at least one hardware filter unit is established as an analog filter unit or as a digital filter unit (col. 9, lines 13-23).

Referring to claims 21-25, the claims are substantially the same as claims 1-9, hence the rejection of claims 1-9 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petrofsky et al. (US 6,501,329), Li Puma et al. (US 8,638,878), Pyo et al. (US 5,497,402) and White (US 5,268,761) do teach signal processing method and system comprised of adaptive filters to compensate frequency deviation. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elias Mamo/Primary Examiner, Art Unit 2184